[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE FROM JURY DOCKET
The motion to strike this case from the jury docket is granted. It is apparent from the allegations of the complaint that specific performance of the agreement is the primary relief sought by the plaintiff. "The mere claim of damages does not make the action essentially one at law. . . . The claim of damages herein appears, at best, in lieu of or ancillary to the claims for equitable relief." Dick v. Dick, 167 Conn. 210, 222 (1974). The case is an action in equity. It is not of right triable to a jury. See Burns v. Gould, 172 Conn. 210, 211 n. (1977). Malkan v.CT Page 10665Hemming, 82 Conn. 293 (1909).
THIM, JUDGE